IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROSALIND W. SUTCH, AS EXECUTRIX          : No. 313 EAL 2016
OF THE ESTATE OF ROSALIND                :
WILSON, DECEASED,                        :
                                         : Petition for Allowance of Appeal from
                  Petitioner             : the Order of the Superior Court
                                         :
                                         :
             v.                          :
                                         :
                                         :
ROXBOROUGH MEMORIAL HOSPITAL,            :
SOLIS HEALTHCARE, LP, ANDORRA            :
RADIOLOGY ASSOC., TENET                  :
HEALTHSYSTEM ROXBOROUGH, LLC,            :
ROXBOROUGH, LLC, TENET, INC.,            :
TENET GROUP, LLC, ROXBOROUGH             :
EMERGENCY PHYSICIAN                      :
ASSOCIATES, LLC, BARBARA                 :
GOLDMAN ROBINS, M.D., ROBERT             :
DOMANSKI, M.D., MICHAEL                  :
DEANGELIS, M.D., ERIN O'MALLEY,          :
M.D., JEFFREY GELLER, M.D., AND          :
MELANIO AGUIRRE, M.D.,                   :
                                         :
                  Respondents


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of December, 2016, the Petition for Allowance of Appeal

is DENIED.

     Justice Wecht dissents.